DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on March 4, 2020.  Initially the ADS filed July 31, 2020 did not provide an access code for the priority document.  Subsequently the form PTO/SB/38 was filed on  August 5, 2020 providing the needed access code, but it was missed by the patent office and the current Filing Receipt dated October 14, 2020 fails to acknowledge the receipt of the code.  So although the current status of the foreign priority document is that it has not been received, a request to generate a corrected filing receipt has been made by the examiner, and this should then result in the Accessing of the priority document by the office.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the claim recites in line 3: “determining a Rickman brittleness index BIRickman of the deep shale reservoir”.  In line 6 the claim recites “adjusting BIRickman to obtain BI”.  “BI” is not defined in the claim, and it is not known whether: “BI” refers to something other than a brittleness index; any general “brittleness index”; the “Rickman brittleness index”; or a “corrected Rickman brittleness index”.
The confusion stems in part in that the term is neither preceded by the article “a” or “the”.
If the term is modified in line 6 to be “a brittleness index BI”, the further reference of “the brittleness index BI” in line 7 is also indefinite as to whether it is: the “Rickman brittleness index”, another “brittleness index”, or a “corrected Rickman brittleness index”.
If the term is modified in line 6 to be “the brittleness index BI”, it is confusing since there is no antecedent basis for a brittleness index other than the Rickman brittleness index cited as the term “BIRickman” in line 3 yet the term is designated differently as “BI”.
The examiner notes that the limitation, “adjusting BIRickman to obtain BI” in line 6, is unclear whether the intent is to create a new brittleness index or a corrected Rickman brittleness index.  The literature is clear that any modification of the Rickman brittleness index is no longer the commonly defined “Rickman brittleness index”.
In summary, the terms “BI” and “the brittleness index BI” needs to be properly defined in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-18 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Considering Step 1, the claims 1-12 all belong to a statutory class.  Claims 13-18 claim a “computer readable medium” but fail to exclude transitory media.  Thus claims 13-18 are non-statutory.
Considering Step 2A prong 1, the claims are examined for abstract ideas.  To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1. A method for evaluating brittleness of a deep shale reservoir, characterized by comprising:
determining a Rickman brittleness index BIRickman of the deep shale reservoir;
determining an effective pressure Pe of the deep shale reservoir according to a pore pressure Pp and an overlying formation pressure P of the deep shale reservoir; and
adjusting BIRickman to obtain BI according to an exponential relationship of the brittleness index BI with Pe of the deep shale reservoir.
The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claim merely represents the results of an abstract determination of a brittleness index.  The use of generic computer equipment is considered insignificant additional elements.
Dependent claims 2-6 only provide further details of the abstract idea and do not contain any significant additional elements beyond the abstract idea.
Claims 7-13 further include components of a computing device and claims 14-18 include generic computer readable storage media.  As recited in the MPEP, 2106.07(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Selecting a particular generic function for computer hardware to perform (e.g., buffering content, storing and retrieving data from memory) from within a range of well-known, routine, conventional functions performed by the hardware is not significantly more, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016)(MPEP 2106.05(a)II last paragraph). 
With respect to step 2A prong 2, claims 1-18 fail to incorporate the abstract idea into a significant additional element to form a practical application since the claims fail to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claims 1-18 are deemed patent ineligible under 35 USC 101.

Regarding the Prior Art
The Rickman brittleness concept was first announced at the 2008 SPE Annual Technical Conference and Exhibition held in Denver, Colorado, USA, 21–24 September 2008.  Qian et al., “Construction of a novel brittleness index equation and analysis of anisotropic brittleness characteristics for unconventional shale formations”, October 2019, teaches many different ways to define a brittleness index.  Although the Rickman brittleness index is shown to be one example (pg. 72, col 2), there is no anticipation of any other brittleness index based on the Rickman brittleness index or an adjustment of the Rickman brittleness index.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857